Citation Nr: 0318606	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  03-04 387	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neck condition 
with back pain and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from October 1962 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision by the RO which denied service connection for 
PTSD and for a neck condition with back pain and headaches.


REMAND

Apparently, the veteran was scheduled for a video-conference 
Board hearing on July 24, 2003.  There is nothing in the 
record showing when the veteran received notice of the 
scheduled Board hearing.  On Monday July 21, 2003, the Board 
was informed that the veteran no longer desired a video-
conference Board hearing, but instead wanted a Travel Board 
hearing.  The RO must schedule a Travel Board hearing for the 
veteran.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2001).  
Accordingly, the case is remanded for the following action:

The RO should schedule a personal hearing 
for the veteran before a member of the 
Board of Veterans' Appeals at the local 
VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this appeal.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




